DETAILED ACTION
This Office Action is in response to RCE filed September 13, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “covers portions a top and a side of the semiconductor” should be replaced with “covers portions of a top and a side of the semiconductor” on lines 6-7 to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention recited in claims 1-11 and 14 lack patentable utility, because Applicants did not originally disclose and do not claim any electrodes for the claimed semiconductor-superconductor hybrid device other than a single electrode of a gate electrode, which is recited in claim 2, and/or how the claimed semiconductor-superconductor hybrid device operates, which suggest that the claimed semiconductor-superconductor hybrid device is at best an incomplete or intermediate device structure, (b) even assuming the semiconductor-superconductor hybrid device recited in claim 1 includes a gate electrode recited in claim 2, the semiconductor-superconductor hybrid device appears to be a single electrode device, which cannot function at all since (i) for there is no output from the claimed semiconductor-superconductor hybrid device, and (c) therefore, the claimed semiconductor-superconductor hybrid device that has at most one electrode and that does not output anything to the outside world has no utility since any electrical and/or magnetic phenomenon that happens inside the claimed semiconductor-superconductor hybrid device would stay inside the claimed semiconductor-superconductor hybrid device.  Claims 2-11 and 14 depend on claim 1, and therefore, claims 2-11 and 14 also fail to comply with the 35 USC 101 requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way 
(1) Regarding claim 1, Applicants originally disclosed in paragraph [0030] of current application that “A “nanowire” as referred to herein is an elongate member having a nano-scale width, and a length-to-width ratio of at least 100, or at least 500, or at least 1000”, that “A typical example of a nanowire has a width in the range 10 to 500 nm, optionally 50 to 100 nm or 75 to 125 nm”, that “Lengths are typically of the order of micrometers, e.g. at least 1 μm, or at least 10 μm”, and that “In the present context, the nanowires are typically formed of a semiconductor material.”  However, Applicants did not originally disclose that “the semiconductor is a nanowire having a length-to-width ratio of at least 100, a width between 10 nm and 500 nm, and a length of at least 1 µm” as recited on lines 8-9, because (a) the disclosure cited above gave some typical examples of the length-to-width ratio, the width and the length of the semiconductor nanowire, (b) however, Applicants did not originally disclose in a single embodiment where “the semiconductor is a nanowire having a length-to-width ratio of at least 100, a width between 10 nm and 500 nm, and a length of at least 1 µm” in respectively entire ranges as recited on lines 8-9, and (c) for example, a combination of the length-to-width ratio, the width and the length of the semiconductor nanowire in the original disclosure may or may not be (i) at least 100, 50 to 100 nm, and at least 1µm, (ii) at least 100, 75 to 125 nm, and at least 1 µm, (iii) at least 100, 50 to 100 nm, and at least 10 µm, (iv) at least 100, 75 to 125 nm, and at least 10 µm, (iv) at least 500, 10 to 500 nm, and at least 1 µm, (v) at least 500, 50 to 100 nm, and at least 1 µm, and so on.
portions a top and a side of the semiconductor (emphasis added)” as recited on lines 5-7, because (a) Applicants did not originally disclose a configuration of a semiconductor-superconductor hybrid device where the barrier covers portions of a top and a side of the semiconductor, (b) rather, Applicants originally disclosed that, in a semiconductor-superconductor hybrid device, the barrier 14 in Fig. 2 of current application or the barrier 814 in Fig. 8 of current application covers an entirety of the top and side of the semiconductor 10 in Fig. 2 of current application or the semiconductor 810 in Fig. 8 of current application, and (c) therefore, the scope of the amended claim 1 is not commensurate with the original disclosure, and may be broader than the original disclosure, rendering the amended claim 1 noncompliant with the written description requirement.
Claims 2-11 and 14 depend on claim 1, and therefore, claims 2-11 and 14 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(2) Also regarding claim 1, in the REMARKS filed September 13, 2021, Applicants argue that the energy level hybridisation recited on line 10 is achieved by a gate electrode, which thus should be a critical or essential feature to the practice of the claimed invention.  Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a gate electrode that is necessary for the claimed energy level hybridisation. 
(3) Further regarding claim 1, it is not clear what the claimed length-to-width ratio and the width recited on lines 8-9 can be, because (a) as one can clearly see, the semiconductor nanowire 10 in Fig. 2 of current application and the semiconductor nanowire 810 in Fig. 8 of current application have a trapezoidal cross sectional shape, which inherently has numerous widths where the topmost portion of the semiconductor nanowire 10/810 has the smallest width and the bottommost portion of the semiconductor nanowire 10/810 has the largest width, (b) therefore, it is not clear whether the claimed length-to-width ratio and the width should be measured at the 
(4) Still further regarding claim 1, it is not clear what the claimed “semiconductor-superconductor hybrid device” recited in the preamble refers to, because (a) Applicants do not claim any electrodes for the claimed semiconductor-superconductor hybrid device in claim 1, and/or how the claimed “semiconductor-superconductor hybrid device” operates, (b) even assuming the semiconductor-superconductor hybrid device includes a gate electrode as recited in claim 2, the semiconductor-superconductor hybrid device appears to be at best a single electrode device, which cannot function at all since there is no output from the claimed semiconductor-superconductor hybrid device to the outside world, and (c) therefore, it appears that the claimed semiconductor-superconductor hybrid device is at most an incomplete or intermediate device structure that does not have any utility as discussed above under 35 USC 112(a) rejections.
(5) Still further regarding claim 1, it is not clear what the superconductor layer recited on line 3 refers to, because (a) Applicants originally disclosed in paragraph [0024] of current application that aluminum is a superconductor, (b) however, aluminum is not exactly a superconductor under normal circumstances except for an environment of an extremely low temperature, and (c) therefore, it is not clear whether the claimed superconductor layer is an aluminum layer as Applicants originally disclosed, and if not, it is not clear what the superconductor layer can be formed of since, if aluminum is a 
(6) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: if aluminum is the only superconductor layer material that Applicants experimented on and intended to use and exhibits the claimed energy level hybridisation, the material composition of the superconductor layer recited on line 3 being aluminum is essential and critical to the practice of the claimed invention, and not claiming the material composition of aluminum for the superconductor layer renders claim 1 indefinite.
(7) Still further regarding claim 1, it is not clear what the energy level hybridization recited on line 10 refers to, and whether the claimed energy level hybridization occurs at the interface of the semiconductor layer and the superconductor layer, inside the semiconductor layer, or inside the superconductor layer; if the first interpretation is the case for the claimed invention, then it is not clear how the claimed energy level hybridization can occur for the elected embodiment shown in Fig. 8 of current application when there is an intervening barrier 814 disposed between the semiconductor layer 810 and the aluminum superconductor layer 12, which is recited on lines 5-7 of the amended claim 1.
(8) Still further regarding claim 1, it is not clear what the limitation “the barrier is configured to increase a topological gap of the device” recited on line 12 suggests, because (a) it is not clear what the “topological gap of the device” implies, (b) it is not 
Claims 2-11 and 14 depend on claim 1, and therefore, claims 2-11 and 14 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lutchyn et al. (US 9,040,959)
Regarding claim 1, Lutchyn et al. disclose a semiconductor-superconductor hybrid device (Fig. 3), comprising: a semiconductor (204) (col. 3, lines 46-48); a superconductor (202) (col. 3, lines 27-28); and a barrier (composite structure of 206 304) (col. 3, line 65 - col. 4, line 7 and col. 4, line 33), which is directed to an intended use of the composite structure of the insulative layer 206 and the insulative layer 304, between the superconductor and the semiconductor, wherein the barrier is in contact when the device shown in Fig. 3 of Lutchyn et al. is viewed upside down; wherein the semiconductor (204) is a nanowire (col. 3, line 28) having a width between 10 nm and 500 nm (50-200 nm; col. 3, lines 34-35), and a length of at least 1 µm (in the order of microns; col. 3, lines 36-37).
Lutchyn et al. differ from the claimed invention by not showing that a length-to-width ratio of the semiconductor nanowire is at least 100, wherein the device is configured to enable energy level hybridisation between the semiconductor and the superconductor, and wherein the barrier is configured to increase a topological gap of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a length-to-width ratio of the semiconductor nanowire can be at least 100, because (a) on lines 34-37 of column 3, Lutchyn et al. disclose a width of 50-200 nm, and a length in the order of microns, where “microns” would suggest two or more microns, (b) therefore, the length-to-width ratio of the semiconductor nanowire of Lutchyn et al. would be between microns/50 nm and microns/200 nm, (c) in this case, when the width of the semiconductor nanowire disclosed by Lutchyn et al. is 50 nm or approximately 50 nm, and when the length of the semiconductor nanowire is at least 5 microns as Lutchyn et al. disclose on lines 37-38 of column 3, Lutchyn et al. would disclose a length-to-width ratio in the claimed range of at least 100 since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length of the semiconductor nanowire disclosed by Lutchyn et al. can be controlled and optimized to obtain a prima facie obvious without showing that the claimed range of the length-to-width ratio achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
In this case, Lutchyn et al. disclose that the device is inherently configured to enable energy level hybridisation between the semiconductor and the superconductor, and wherein the barrier is inherently configured to increase a topological gap of the device, because (a) Lutchyn et al. disclose all the claim limitations of claim 1, and (b) if Lutchyn et al. do not disclose the claimed energy level hybridisation and increased topological gap of the device, claim 1 would be further indefinite for omitting a critical or essential feature to the practice of the claimed invention.
Regarding claims 2-5, Lutchyn et al. further comprise a gate electrode (302) (col. 4, line 33) inherently configured to apply an electrostatic field to the semiconductor (204), which is also directed to an intended use of the gate electrode 302 (claim 2), wherein the semiconductor (indium arsenide or InAs) comprises a material of Formula I:
InAsySb1-y

Regarding claims 10 and 11, Lutchyn et al. differ from the claimed invention by not showing that the barrier has a thickness in the range 2 to 30 nm (claim 10), wherein the barrier has a thickness in the range 5 to 10 nm (claim 11).
Lutchyn et al. further disclose that the barrier or the composite layer of the insulative layer 206 and the insulative 304 has a thickness in the range of 5 to 30 angstroms or other thicknesses (col. 4, lines 51-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the barrier can have a thickness in the claimed ranges, because (a) the exemplar thickness of 5 to 30 angstroms disclosed by Lutchyn et al. overlaps with the claimed thickness range of claim 10, (b) the thickness of the barrier should be controlled and optimized as disclosed by Lutchyn et al. to control quantum mechanical tunneling through the insulative layer 206, and (c) the claims are prima facie obvious without showing that the claimed ranges of the barrier thickness achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 
Regarding claim 14, Lutchyn et al. differ from the claimed invention by not showing that at least a portion of the semiconductor has a thickness in the range 5 to 50 nm.
Lutchyn et al. further disclose that the semiconductor 204 has a thickness in the range of 1-10 nm (col. 3, lines 35-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least a portion of the semiconductor can have a thickness in the claimed range, because (a) Lutchyn et al. disclose a thickness of the semiconductor 204 that overlaps with the claimed thickness range, and (b) the claim is prima facie obvious without showing that the claimed range of the semiconductor thickness achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments

Even though Applicants argue in the REMARKS that the claimed semiconductor-superconductor hybrid device can be utilized as a qubit for quantum computing, Applicants did not originally disclose how the claimed semiconductor-superconductor hybrid device can be incorporated into a quantum computer device.  Further, the Examiner notes that Applicants cancelled claim 16 reciting a quantum computer device, which clearly shows that Applicants did not originally disclose how to incorporate the claimed semiconductor-superconductor hybrid device into a quantum computer device.
Even though Applicants argue in the REMARKS that the claimed superconductor can be used as an electrode together with the gate electrode recited in claim 2, Applicants did not originally disclose such usage of the claimed superconductor, and it is not clear whether Applicants argue that the claimed energy level hybridisation between the semiconductor and the superconductor in claim 1 can be ignored or destroyed by using the superconductor as an electrode.
It appears that Applicants did not understand the 35 USC 112(b) rejection on what can constitute the claimed superconductor.  As the Examiner noted before, InAs can be a superconductor at an ultralow temperature just like Al.  In this case, it is clear that Applicants’ terminology is selective, because while both Al and InAs can be a superconductor at an ultralow temperature, Applicants refer to Al as a superconductor and InAs as a semiconductor.  If that is the case, theoretically an InAs deposited on an even the same structure may or may not read on claim 1 depending on how each material in a device structure is labeled.
What Applicants argue about the energy level hybridisation is not about the device configured to enable the energy level hybridisation, but rather an intended use of the gate electrode, which is not recited in claim 1.  Therefore, it is clear that claim 1 does not include a very critical element of the gate electrode, rendering claim 1 indefinite as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonderson (US 9,489,634)
Marcus et al. (US 10,177,297)
Gervais et al. (US 9,400,127)
Tzalenchuk et al. (US 6,753,546)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 4, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815